BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                No. 14-13-00386-CV

                                 Industrial III, Inc.

                                         v.

   Kenneth Burns, II, MELC Liquidating, Inc. f/k/a Melco Blowout Preventer
 Specialities, Inc., TI-Liquidating, Inc., f/k/a Townsend International BOP's, Inc.,
  and Cameron International Corporation f/k/a Cooper Cameron Corporation

       (No. 2009-58411 IN 334TH DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE           CHARGES        PAID/DUE           STATUS           PAID BY
   EXHIBIT FEE            $325.00       03/05/2014          PAID              UNK
   EXHIBIT FEE            $25.00        03/04/2014         E-PAID             ANT
   EXHIBIT FEE            $125.00       03/03/2014         E-PAID             APE
     MT FEE               $10.00        03/03/2014         E-PAID             APE
     MT FEE               $10.00        01/23/2014         E-PAID             ANT
  E-TXGOV FEE              $5.00        11/26/2013         E-PAID             APE
     MT FEE               $10.00        11/26/2013         E-PAID             APE
  E-TXGOV FEE              $5.00        10/24/2013         E-PAID             ANT
     MT FEE               $10.00        10/24/2013         E-PAID             ANT
  E-TXGOV FEE              $5.00        10/07/2013         E-PAID             ANT
SUPP CLK RECORD           $74.00        09/16/2013          PAID              UNK
  RPT RECORD             $9,609.00      09/06/2013        NOT PAID            ANT
  CLK RECORD              $600.00       08/30/2013          PAID              ANT
  E-TXGOV FEE              $5.00        05/09/2013         E-PAID             ANT
     FILING               $175.00       05/03/2013         E-PAID             ANT
  E-TXGOV FEE              $5.00        05/03/2013         E-PAID             ANT
The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $10,998.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness
                                            my hand and the Seal of the COURT
                                            OF APPEALS for the Fourteenth District
                                            of Texas, January 23, 2015.




                                        2